 IDEAL CAN COMPANY59Ideal Can Company and International Union of Elec-trical,Radio and Machine Workers,AFL-CIO-CLC, Petitioner. Case 1-RC-13639July 10, 1975DECISION ON REVIEW AND DIRECTION OFELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 12, 1975, the Regional Director forRegion 1 issued a Decision and Order in the above-entitled proceeding, in which he dismissed the peti-tion filed herein on the basis of his finding that acollective-bargaining agreement between Employerand the Ideal Can Progressive Association' automat-ically renewed itself and operated as a bar to theinstant petition.Thereafter, the Petitioner filed atimely request for review of the Regional Director'sdecision on the grounds that in finding a contract barherein he made erroneous findings of fact and de-parted from established policy. The Employer filedopposition to the request for review.On April 14, 1975, by telegraphic order, the re-quest for review was granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and findsthat a question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act, for the following reasons:The Petitioner asserts that the Regional Directorerred in failing to find that the Employer and theAssociation, in the course of negotiating midtermmodifications in their contract due to expire Decem-ber 1, 1974, by their conduct waived the necessity forwritten notice to terminate or modify their agree-ment, and therefore forestalled its automatic renew-al.For this reason, it contends that its petition is notbarred as it was filed after the expiration of that con-tract and prior to execution of a new one. We findmerit in these contentions.The Employer and the Association had an agree-ment effective from December 1, 1971, to December1,1974. The agreement provided for automatic re-newal "unless written notice of a desire to terminateor modify [the agreement] is given by either party tothe other, by registered or certified mail . . . sixty1The Association did notintervene in this proceeding.days before the expiration ..... It is undisputedthat no written notice was given by either party. Theinstantpetition was filed on December 5, 1974.Throughout their bargaining relationship the Em-ployer and Association have negotiated midtermchanges in their agreement. These negotiations havealways begun informally with one party merely voic-ing a desire to talk. Similarly, in May 1974, the Asso-ciation requested a 60-to-70-cent-per-hour cost-of-living wage increase to become effective July 1, 1974.While the question was being discussed, DonaldBlanchard, Employer's personnel manager and nego-tiator, requested negotiations as to other issues. Pur-suant to this request, such broadened negotiationswere conducted in several sessions from May untilJuly 31, 1974. At that time the Association presentedto its membership for approval the following issuesupon which agreement had been reached: the addi-tion of another paid holiday; removal of the supervi-sors from the unit on a trial basis for a year; a 25-cent-per-hour across-the-board wage increase effec-tiveAugust 1, 1974; and a 25-cent-per-houracross-the-board wage increase effectiveMarch 1,1975. The membership voted to accept all of theseprovisions, choosing the day after Thanksgiving forthe new holiday. However, the employees would notaccept a 3-year extension of the contract as the Em-ployer desired but voted for a 1-year extension. TheEmployer later accepted the 1-year extension andprepared a memorandum of agreement including theabove points of agreement and additional minorones.However, this document was never presentedto the Association for signature. On September 12, awage agreement was executed. Although no agree-ment was executed as to the other terms previouslynegotiated, they were in fact implemented by theEmployer.From the foregoing and the entire record, we aresatisfied that the Employer and the Association in-formally reopened their contract scheduled to expireDecember 1, 1974. Clearly, the Association accededto the Employer's request that the midterm negotia-tions initiated in May 1974 be broadened to includeother matters, including a new expiration date. Al-though, as stated, the ensuing negotiations led toagreement on several issues, only the agreement as towages was signed by the Employer and the Associa-tion. In effect, the parties reached a new agreement,incompletely executed, which superceded the agree-ment scheduled to run from December 1, 1974. Theoriginal agreement was no longer in existence at thetime it could, by its terms, have been automaticallyrenewed absent a notice of desire to terminate ormodify.We find, therefore, that the Association'scontract with the Employer was not automatically219 NLRB No. 8 60DECISIONSOF NATIONALLABOR RELATIONS BOARDrenewed and that the instant petition was timely, as itwas filed after the expiration of their contract andbefore a new one was fully executed?Accordingly, we shall direct an election in the fol-lowing unit which,in agreementwith the parties'stipulation, we find to be appropriate for the purpos-es of collective bargaining within the meaning of Sec-tion 9(b) of the Act:All production,maintenance, and shippingemployees at the Employer's 50 New SalemStreet,Wakefield,Massachusetts, facility, ex-cluding office clerical employees, guards, andsupervisors as defined in the Act.[DirectionofElectionomitted from publica-tion.] 3 42Appalachian Shale Products Co.,121 NLRB 1160 (1958).3 [Excelsiorfootnoteomitted frompublication.]bent representativeof the employees involved.If it wishesto be removeda Althoughthe Ideal Can ProgressiveAssociation did not intervenehere-from the ballot,itshall sonotifythe RegionalDirectorof Region I inin,we are placing its name onthe ballot inview of its status as the incum-writingwithin 5 days of the date of this decision